                       UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF PENNSYLVANIA (PHILADELPHIA)


LONTEX, CORP.,

                              Plaintiff,

v.                                                  Civil Action No. 2:18-cv-05623-MMB

NIKE, INC.,

                              Defendant.



                      NOTICE OF WITHDRAWAL OF ATTORNEY

        PLEASE TAKE NOTICE that Aileen E. McTiernan of Locke Lord LLP hereby

requests to withdraw her appearance in the above case as counsel to Party of Interest Academy,

Ltd. d/b/a Academy Sports + Outdoors.


        PLEASE TAKE FURTHER NOTICE, the undersigned requests the Clerk of the Court

remove her from Court’s register of actions and any and all electronic and paper service.


 DATED: May 27, 2020                              LOCKE LORD LLP

                                                  BY: /s/ Aileen E. McTiernan
                                                     AILEEN E. MCTIERNAN
                                                     Brookfield Place
                                                     200 Vesey Street, 20th Floor
                                                     New York, NY 10028
                                                     (212) 812-2829
                                                     aileen.mctiernan@lockelord.com

                                                  Counsel for Party of Interest
                                                  Academy, Ltd d/b/a
                                                  Academy Sports + Outdoors




82970141v.1
